Case 4:17-cv-13292-LVP-EAS ECF No. 124-7 filed 03/10/20   PageID.2997   Page 1 of 2




                                 Exhibit 6
Case 4:17-cv-13292-LVP-EAS ECF No. 124-7 filed 03/10/20                    PageID.2998      Page 2 of 2


Subject:    O'Keefe
Date:       Tuesday, March 3, 2020 at 10:55:14 AM Eastern Standard Time
From:       Mark Cousens
To:         Mersino, Paul, Stephen Klein
CC:         David Hecker, David Strom, Legal, Jessica RuMer, Legal, Bradford Murray, Research & Strategic
            IniQaQves
AEachments: Okeefe CONFIDENTIAL.pdf

Paul and Steve:

AMached is the transcript of the deposiQon of James O'Keefe with
conﬁdenQality designaQons noted.

Mark

--
Mark H. Cousens, AMorney
26261 Evergreen
Suite 130
Southﬁeld, MI 48076
P: 248.355.2150
F: 248.355.2170
cousens@cousenslaw.com




                                                                                                      Page 1 of 1
